OliveR, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEBEBY STIPULATED AND AGEEED by and between counsel for tbe plaintiff and the Assistant Attorney General for the United States that the merchandise identified by the following item numbers, whether or not followed by an alphabetical designation
34 96 129 150 183
72 100 132 156
74 110 142 158
75 114 147 172
78 120 149 174
of the manufacturer P.E.L.V., on the invoice covered by subject protest, and assessed with duty at 30% ad valorem under Par. 218 of the Tariff Act of 1930, consist of opal glass tile or tiling similar in all material respects to the merchandise the subject of Abstract 66653 and therein held dutiable at 15% ad valorem under the provisions of Par. 231, for opal glass tiles or tiling, as modified by T.D. 52739 as to all entries or withdrawals from warehouse after June 6, 1951.
IT IS FUBTHEB STIPULATED AND AGBEED that the record in Abstract 66653 be incorporated into the record of this protest and that said protest be submitted on this stipulation, the same being limited to the items described heretofore.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 15 per centum ad valorem under the provisions *2of paragraph 231, Tariff Act of 1930, as modified by T.D. 52739, as opal glass tiles or tiling.
To the extent indicated the protest is sustained, and judgment will be rendered accordingly.